Opinion to issue August 31, 2005  











 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00099-CR
____________

JOSEPH LEONARD JONES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause No.  999913



 
MEMORANDUM  OPINION
 
               Appellant Joseph Leonard Jones was convicted, on January 19, 2005, in trial
court cause number 999913 of the offense of driving while intoxicated, a felony. 
Appellant was sentenced on January 19, 2005.  Appellant timely filed a motion for
new trial along with a notice of appeal on January 27, 2005.  The clerk’s record
indicates that on March 7, 2005 the trial court granted appellant’s motion for new
trial, set aside the January 19, 2005 finding of guilt, and placed the case back upon
the pending docket of the trial court.  See Tex. R. App. P. 21.9.
                Appellant then entered a plea of guilty to the reduced offense of driving
while intoxicated, a misdemeanor, and was sentenced on March 17, 2005.  Appellant
did not file a notice of appeal for the March 17, 2005, conviction for driving while
intoxicated, a misdemeanor.  
               Accordingly, we dismiss as moot cause number 01-05-00099-CR, the direct
appeal of appellant’s January 19, 2005, conviction and sentencing.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
 
 




 
PER CURIAM

Panel consists of Justices 

Do not publish.  Tex. R. App. P. 47.2(b).